Citation Nr: 1545475	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains a brief filed by the Veteran's representative in July 2015, and the Virtual VA file contains additional VA medical records dated March 2010 to December 2012.  These additional records were considered in the May 2013 supplemental statement of the case.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 


FINDING OF FACT

At worst, the Veteran has Level V hearing acuity in his right ear hearing and Level III hearing acuity in his left ear.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86 Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notice letter in July 2008 prior to the initial decision on the claim, as well as a notice letter in November 2009  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The July 2008 and November 2009 notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by the RO and the Board.  Moreover, the Veteran has not identified any other outstanding records that are relevant to the issue being decided herein.  

The Board notes that the Veteran was also afforded VA examinations in August 2008, January 2010, and April 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations were adequate, as they were predicated on the Veteran's medical history and an examination and addressed the rating criteria that are relevant to rating the disability in this case.  

The Board notes that the Veteran testified at the September 2011 that he did not recall having a speech recognition test.  He remembered that the testing performed involved listening to sounds and not words.  His representative noted that this testimony was a bit troubling.  However, a review of the Veteran's three VA audiology examinations shows that his speech recognition test results have been recorded on three separate occasions.  There is no indication that such testing was not performed or that the Veteran's examinations were inadequate in that regard.  As such, the Board finds that the August 2008, January 2010, and April 2013 VA examinations were adequate.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In this case, the VA examiners addressed the functional impact of the Veteran's hearing loss.  Moreover, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of has been no allegation of any prejudice caused by a deficiency in the examinations here.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any such an assertion regarding the description of his functional impact.

The Board also finds that there has been substantial compliance with the prior February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the February 2013 remand directed the AOJ to obtain any additional medical records and to afford the Veteran a VA examination for his bilateral hearing loss claim.  The Board notes that additional VA medical records have been associated with the claims file, and the Veteran was afforded another VA examination in April 2013 in compliance with the February 2013 remand.  
 
Moreover, as noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in September 2011.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In this case, the Veteran's bilateral hearing loss is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his bilateral hearing loss.

During an August 2008 VA audiology examination, an audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
80
75
70
61
LEFT
15
55
60
65
49

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 80 percent in the left ear.  These hearing impairment levels correspond to Level V in the right ear and Level III in the left ear under Table VI.  When those levels are applied to Table VII, a 10 percent evaluation is warranted.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the left ear is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the left ear. Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable for the Veteran's left ear. See 38 C.F.R. § 4.86 (a), (b) (2014).  

The Board does note that the Veteran's pure tone threshold was 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the right ear; however, applying Table VIa (which utilizes only pure tone threshold average) equates to Level IV hearing, which is less than using Table VI.  Thus, the application of 38 C.F.R. § 4.86(a)  does not yield a higher evaluation.  

The Veteran was also provided a VA audiology examination in January 2010.  pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
75
65
75
58
LEFT
10
50
65
65
48

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 94 percent in the left ear.  These hearing impairment levels correspond to Level IV in the right ear and Level I in the left ear under Table VI.  When those levels are applied to Table VII, a noncomepnsable evaluation is warranted.

The Board notes that the provisions of 38 C.F.R. § 4.86 once again do not apply to the Veteran's left ear, as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the left ear is not 55 decibels or more and the pure tone threshold are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the left ear.  

The Board does note that the Veteran's pure tone threshold was 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the right ear.  Applying the audiological test results to Table VIa, the Veteran is shown to have Level IV in right ear.  Nevertheless, when that level of hearing impairment and the Level I hearing in the left ear are applied to Table VII, a noncompensable evaluation is still warranted.  Thus, the application of 38 C.F.R. § 4.86(a) does not yield a higher evaluation.  

The Veteran submitted a private audiogram performed in October 2011 in connection with his claim, which revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
75
75
75
63
LEFT
20
50
70
75
54

The speech discrimination scores are listed as 75 percent for the right ear and 95 percent for the left ear.  However, this private audiogram, performed by Dr. D.R., does not indicate whether speech discrimination scores were obtained using the Maryland CNC test.  Under 38 C.F.R. § 3.85, speech recognition must be performed using the Maryland CNC test.  

The Board notes that VA may not reject a private audiological evaluation for failure to apply the Maryland CNC Test without first making a diligent effort to determine whether it was applied.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  However, the Board finds that such development is not necessary in this case, as it would not alter the outcome or benefit the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  In this regard, even assuming that the private evaluation did use the Maryland CNC test, the Veteran's audiogram results would equate to a noncompensable evaluation, as test results correspond to Level V in the right ear and Level I in the left ear, even considering the provisions of 38 C.F.R. § 4.86 for the Veteran's right ear.  

The Veteran was afforded another VA examination in April 2013 at which time the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
75
65
75
58
LEFT
10
55
65
65
49

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 92 percent in the left ear.  These hearing impairment levels correspond to Level III in the right ear and Level I in the left ear under Table VI.  When those levels are applied to Table VII, a noncomepnsable evaluation is warranted.

The Board notes that the provisions of 38 C.F.R. § 4.86 once again do not apply to the Veteran's left ear, as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the left ear is not 55 decibels or more and the pure tone threshold are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the left ear.  

The Board does note that the Veteran's pure tone threshold was 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the right ear.  Applying the audiological test results to Table VIa, the Veteran is shown to have Level IV in right ear.  Nevertheless, when that level of hearing impairment and the Level I hearing in the left ear are applied to Table VII, a noncompensable evaluation is still warranted.  Thus, the application of 38 C.F.R. § 4.86(a) does not yield a higher evaluation.  

The Board has considered the Veteran's lay assertions regarding his hearing loss, including his report that he has difficulty understanding conversations without his hearing aids.  However, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including difficulty hearing conversations without use of his hearing aids.  There are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) has not been raised by the Veteran or evidence of record.  While the April 2013 VA examiner noted that the Veteran's work may be impacted by his difficulty with oral communication and noted that he would be excluded from any job that requires hearing protection, she did not state or suggest that the Veteran was unemployable due to his hearing loss.  Rather, she only indicated that there would be some limitations.  The Board also notes that Veteran has not raised a claim for TDIU based upon his hearing loss.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An evaluation in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


